United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 19-1301
                     ___________________________

                          United States of America

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

                              Terry J. Thornton

                   lllllllllllllllllllllDefendant - Appellant
                                   ____________

                  Appeal from United States District Court
            for the Eastern District of Missouri - Cape Girardeau
                                ____________

                       Submitted: November 15, 2019
                         Filed: November 22, 2019
                               [Unpublished]
                               ____________

Before COLLOTON, BENTON, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.
       Terry J. Thornton appeals the Guidelines-range sentence the district court1
imposed after he pled guilty to being a felon in possession of a firearm. Having
jurisdiction under 28 U.S.C. § 1291, this court affirms.

       Counsel has moved for leave to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967), which challenges the district court’s imposition of
five criminal history points for a three-count robbery conviction pursuant to U.S.S.G.
§ 4A1.1(e), and an enhancement under U.S.S.G. § 2K2.1(b)(6)(B). Counsel also
argues the court failed to adequately explain the sentence, and that the sentence was
substantively unreasonable.

       This court concludes the district court correctly assessed the five criminal
history points for the robbery conviction. See United States v. Betts, 509 F.3d 441,
445 (8th Cir. 2007) (standard of review); see also U.S.S.G. §§ 4A1.1(a), (e); U.S.S.G.
§ 4A1.2(a)(2); United States v. Shine, 910 F.3d 1061, 1063 (8th Cir. 2018) (Missouri
first-degree robbery is a crime of violence). The district court properly applied the
enhancement under section 2K2.1(b)(6)(B), because Thornton possessed a firearm in
connection with another felony offense, i.e., possession of marijuana. See U.S.S.G.
§ 2K2.1(b)(6)(B), comment. (n.14(A)) (apply Guideline if firearm facilitated, or had
the potential to facilitate, another felony offense); United States v. Jarvis, 814 F.3d
936, 937 (8th Cir. 2016) (this court reverses if the district court applied the
§ 2K2.1(b)(6) enhancement based on a temporal and spatial nexus between the drugs
and firearm, without applying the “facilitate” standard of note 14(A); the inference
that a firearm is for protection of drugs is permissible when the amount of drugs is
more than residue); United States v. Sneed, 742 F.3d 341, 344-45 (8th Cir. 2014)
(affirming application of enhancement where unloaded firearm was found in
backpack and drugs were found in defendant’s pocket; when a drug user chooses to


      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.

                                         -2-
carry illegal drugs out into public--including in a car--with a firearm, an “in
connection with” finding will rarely be clearly erroneous).

       The district court adequately explained the sentence, and the sentence was not
substantively unreasonable. The record reflects that the district court considered and
discussed relevant 18 U.S.C. 3553(a) factors. See United States v. Feemster, 572
F.3d 455, 461-62, 464 (8th Cir. 2009) (en banc) (abuse of discretion occurs when
court fails to consider relevant factor, gives significant weight to improper or
irrelevant factor, or commits clear error of judgment in weighing appropriate factors).
The court imposed a sentence within the Guidelines range as modified by the
statutory maximum. See United States v. St. Claire, 831 F.3d 1039, 1043 (8th Cir.
2016) (within-Guidelines sentence is accorded presumption of substantive
reasonableness on appeal).

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                     ______________________________




                                         -3-